Name: Commission Regulation (EEC) No 2551/80 of 2 October 1980 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 10 . 80 Official Journal of the European Communities No L 262/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2551 /80 of 2 October 1980 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 987/79 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agri ­ cultural policy (J), as last amended by Regulation (EEC) No 1523/ 80 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140/79 of 28 September 1979 ( s), as last amended by Regu ­ lation (EEC) No 2266/80 (6); Whereas , pursuant to Article 3 of Regulation (EEC) No 974/71 , the monetary compensatory amounts must be altered if the difference referred to in Article 2 ( 1 ) of that Regulation departs by at least one point from the percentage taken as a basis for the preceding fixing ; whereas such an alteration to the monetary compensatory amounts must be carried out according to the alteration of the difference ; Whereas Commission Regulation (EEC) No 1380/75 of 29 May 1975 ( 7), as last amended by Regulation (EEC) No 1490/ 80 ("), laid down detailed rules for the application of monetary compensatory amounts ; whereas the spot market rates ascertained in accordance with Regulation (EEC) No 1380/75 during the period 24 to 30 September 1980 in respect of the pound sterling represent , a difference departing by more than one point from the percentage taken as a basis when the monetary compensatory amounts were last fixed ; Whereas, however, pursuant to Article 2 ( la) (b) of Regulation (EEC) No 974/71 , the percentage of 1 shall be applied as long as , after deduction of the franchises referred to in the same paragraph, the result obtained is less than 1 ¢ 1 and greater than 0 ; Whereas it is specified in Article 7 ( 1 ) of Commission Regulation (EEC) No 243/78 of 1 February 1978 providing for the advance fixing of monetary compensatory amounts ('), as amended by Regulation (EEC) No 1544/78 ( 10), that monetary compensatory amounts fixed in advance shall be adjusted if a new representative rate comes into effect during the period of validity of the certificate ; whereas this new rate must have been decided on before the application for advance fixing was lodged ; whereas this situation now arises only in the pigmeat sector in the Federal Republic of Germany, in Italy and in the Benelux countries , (') OJ No L 106 , 12 . 5 . 1971 , p. I. O OJ No L 123 , 19 . 5 . 1979, p. 9 . O OJ No L 84, 4 . 4 . 1979, p. 1 . O OJ No L 152 , 20 . 6 . 1980 , p. 1 . O OJ No L 247, 1 . 10 . 1979 , p. 1 . (') OJ No L 139, 30 . 5 . 1975, p. 37 . (') OJ No L 148 , 14 . 6 . 1980 , p. 37 . O OJ No L 37 , 7 . 2 . 1978 , p. 5 . ( 10) OJ No L 182 , 5 . 7 . 1978 , p. 7 .(*) OJ No L 230 , 1 . 9 . 1980 , p. 1 . No L 262/2 Official Journal of the European Communities 6. 10 . 80 HAS ADOPTED THIS REGULATION : Article 1 2 . Annexes II, III and IV to Regulation (EEC) No 2140/79 are replaced by Annexes II , III and IV to this Regulation . Article 2 This Regulation shall enter into force on 6 October 1980 . 1 . The 'United Kingdom' column of Parts 1 , 2 , 3 , 4 , 5 , 7 and 8 of Annex I is replaced by the columns appearing in Annex I to this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1980 . For the Commission Finn GUNDELACH Vice-President 6 . 10. 80 Official Journal of the European Communities No L 262/3 ANNEXE I  ANNEX /  ANHANG I  ALLEGATO I  BIJLAGE /  BILAG I PARTIE 1  PART 1  TEIL 1  PARTE I a  DEEL 1  DEL 1 SECTEUR DES CÃ RÃ ALES  CEREALS  SEKTOR GETREIDE SETTORE CEREALI  SECTOR GRANEN  KORN Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrage  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã ¢ octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DMA Belgique/ Luxembourg FB/Flux/t Nederland Fl./t United Kingdom £/t I 2 3 4 5 10.01 A 6,070 10.01 B 9,019 10.02 5,675 10.03 5,400 10.04 5,195 10.05 B 5,400 10.07 B 5,316 10.07 C 5,316 11.01 A 7,704 11.01 B 7,152 11.02 A I a) 12,563 11.02 A I b) 8,320 11.01 C 5,509 11.01 D 5,299 11.01 E I 7,561 11.01 E II . 4,968 ex 11.01 G (') 5,423 ex 11.01 G (2) 5,423 11.02 A II 5,789 11.02 A III 7,561 11.02 A IV 7,273 11.02 A V a) 1 8,101 11.02 A V a) 2 8,101 11.02 A V b) 5,509 No L 262/4 Official Journal of the European Communities 6 . 10 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir i l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/t Belgique/ Luxembourg FB/Flux/t Nederland Fl./t United Kingdom £/t I 2 3 4 5 ex 11.02 A VII (') 5,423 ex 11.02 A VII O 5,423 11.02 B I a) 1 5,509 11.02 B I a) 2 aa) 5,299 11.02 B I a) 2 bb) 5,299 11.02 B I b) 1 7,561 11.02 B I b) 2 7,273 11.02 B II a) 6,191 11.02 B II b) 5,789 11.02 B II c) 5,509 ex 11.02 B II d) (') 5,423 ex 11.02 B II d) (2) 5,423 11.02 CI 6,191 11.02 C II 5,789 11.02 C III 8,641 11.02 CIV 5,299 11.02 C V 5,509 ex 11.02 C VI (') 5,423 ex 11.02 C VI C) 5,423 11.02 D I 6,191 11.02 D II 5,789 11.02 D III 5,509 11.02 D IV 5,299 11.02 D V 5,509 ex 11.02 D VI (') 5,423 ex 11.02 D VI (2) 5,423 11.02 E I a) 1 5,509 11.02 E I a) 2 5,299 11.02 E I b) 1 7,561 11.02 E I b) 2 9,352 11.02 E II a) 6,191 11.02 E lib) 5,789 11.02 E II c) 5,941 ex 11.02 E II d) 2 (') 5,423 ex 11.02 E II d) 2 (J) 5,423 11.02 F I 6,191 11.02 F II 5,789 11.02 F III 5,509 6 . 10. 80 Official Journal of the European Communities No L 262/5 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l'importation et i octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/t Belgique/ Luxembourg FB/Flux/t Nederland FL/t United Kingdom £/t I 2 3 4 5 11.02 F IV 5,299 11.02 F V 5,509 ex 11.02 F VII (') 5,423 ex 11.02 F VII O 5,423 11.02 G I 4,552 11.02 G II 3,672 11.07 A I a) 10,804 11.07 A I b) 8,073 11.07 A II a) 9,613 11.07 A II b) 7,183 11.07 B 8,371 11.0ft A I C) 8,155 11.08 A III O 12,564 11.08 A IV (4) 8,695 11.08 A V (') 8,155 11.09 21,851 17.02 B II a) O 10,639 17.02 B II b) O 8,155 21.07 F II 8,155 23.02 A I a) 1,518 23.02 A I b) 4,893 23.02 A II a) 1,350 23.02 A II b) 5,399 23.03 A I 9,721 23.07 B I a) 1 (7) 0,864 23.07 B I a) 2 (*) (') 0,864 23.07 B I b) 1 O 2,700 23.07 B I b) 2 (*) O 2,700 23.07 B I c) 1 O 5,400 23.07 B I c) 2 (*) (') 5,400 No L 262/6 Official Journal of the European Communities 6 . 10 . 80 Notes (') Millet . (') Grain sorghum. (') The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight. For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula ; C = a x 1-176 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. '*) The monetary compensatory amount shall apply to the product whose starch content is not less than 78 % by weight. For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : C = a x 1-282 000 (C = coefficient ; a = content by weight of starch , expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product . ( s ) Pursuant to Regulation (EEC) No 2730/75 , the product falling within subheading 17.02 B I is subject to the same compensa ­ tory amount as products falling within subheading 17.02 B II . (') If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased by the following supplementary amount : Content by weight of powdered or granulated milk (excluding whey) in the finished product of : Germany DM/t Belgium/ Luxembourg Bfrs/Lfrs/t Netherlands Fl/t United Kingdom £/t Ireland £/t Italy Lit/t France FF/t More than 12 % but less than 30 % 30 % or more but less than 50 % 4-678 9-356 (a) In trade with non-member countries , the coefficient 1 ¢ 80 shall be applied to the supplementary amounts indicated above. (b) When completing customs formalities , the applicant shall state on the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or caseinate . (') In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensatory amounts are due to be levied . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974 /71 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. 6 . 10 . 80 Official Journal of the European Communities No L 262/7 PARTIE 2  PART 2  TEIL 2  PARTE 2*  DEEL 2  DEL 2 SECTEUR DE LA VIANDE DE PORC  PIGMEAT  SEKTOR SCHWEINEFLEISCH SETTORE CARNI SUINE  SECTOR VARKENSVLEES  SVINEKÃD Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i percevoir Ã l'importation et i octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl./ 100 kg United Kingdom £/ 100 kg I 2 3 4 5 01.03 A II a) 2,659 01.03 A II b) 3,126 02.01 A III a) 1 4,065 02.01 A III a) 2 5,895 02.01 A III a) 3 4,553 02.01 A III a) 4 6,586 02.01 A III a) 5 3,537 02.01 A III a) 6 aa) 6,586 ex 02.01 A III a) 6 bb) (') 6,586 ex 02.01 A III a) 6 bb) (') 4,553 02.05 A I 1,626 02.05 A II 1,789 02.05 B 0,976 02.06 B I a) 1 4,065 02.06 B I a) 2 aa) 5,204 02.06 B I a) 2 bb) 5,204 02.06 B I a) 2 cc) 5,692 02.06 B I a) 3 5,895 02.06 B I a) 4 4,553 02.06 B I a) 5 6,586 02.06 B I a) 6 3,537 ex 02.06 B I a) 7 (') 6,586 ex 02.06 B I a) 7 (J) 4,553 02.06 B I b) 1 4,065 02.06 B I b) 2 aa) 5,204 02.06 B I b) 2 bb) 5,204 02.06 B I b) 2 cc) 5,692 02.06 B I b) 3 aa) 5,895 02.06 B I b) 3 bb) 11,465 02.06 B I b) 4 aa) 4,553 02.06 B I b) 4 bb) 9,025 02.06 B I b) 5 aa) 6,586 No L 262/ 8 Official Journal of the European Communities 6 . 10 . 80 Montants Ã percevoir Ã l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel NumÃ ©ro du tarif douanier commun CCT heading No Nr . des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland FI. / 100 kg United Kingdom £/ 100 kg 1 2 3 4 5 02.06 B I b) 5 bb) 11,343 02.06 B I b) 6 aa) 3,537 02.06 B I b) 6 bb) 5,895 ex 02.06 B I b) 7 aa) (') 6,586 ex 02.06 B I b) 7 aa) ( 2) 4,553 02.06 B I b) 7 bb) ( 4) 11,465 15.01 A I (a) 1,301 15.01 A II 1,301 16.01 A 5,692 16.01 B I (b) O 9,554 16.01 B II (b) O 6,505 16.02 A II 5,285 16.02 B III a) 1 5,488 16.02 B III a) 2 aa) 11 9,960 16.02 B III a) 2 aa) 22 8,334 16.02 B III a) 2 aa) 33 (J ) 5,488 16.02 B III a) 2 bb) ( J) 4,553 16.02 B III a) 2 cc) 2,724 (')  Jambons et morceaux de jambons, dÃ ©sossÃ ©s ;  Ã paules (jambons avant) et morceaux d'Ã ©paules , dÃ ©sossÃ ©s ;  Longes et morceaux de longes , dÃ ©sossÃ ©s ;  Filets . (')  Ham en delen van ham, zonder been ;  Schouders en delen van schouders , zonder been ;  Karbonadestreng en delen daarvan , zonder been ;  Filet . (')  Hams and cuts of hams , boned or boneless ;  Shoulders and cuts of shoulders , boned or boneless ;  Loins and cuts of loins , boned or boneless ;  Tenderloins . (')  Skinke og stykker deraf udbenet ;  Bov og stykker deraf, udbenet ;  Kam (karbonade) og stykker deraf, udbenet ;  MÃ ¸rbrad . (')  Schinken , auch TeilstÃ ¼cke davon , ohne Knochen ;  Schultern , auch TeilstÃ ¼cke davon , ohne Knochen ;  KotelettstrÃ ¤nge , auch TeilstÃ ¼cke davon , ohne Kno ­ chen ;  Filet . (') Produits autres que ceux visÃ ©s Ã la note ('). ( 2 ) Other products than those falling under ('). (*) Andere Erzeugnisse als unter (') genannt. ( J ) Prodotti diversi da quelli di cui alla nota (').(')  Prosciutti , anche in parti , disossati ;  Spalle , anche in parti , disossate ;  Lombate, anche in parti , disossate ;  Filetti . (') Andere produkten dan vermeld bij ('). ( 2 ) Varer med undtagelse af de under (') nÃ ¦vnte . 6 . 10 . 80 Official Journal of the European Communities No L 262/9 (4) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form. (') L'octroi des montants compensatoires monÃ ©taires appli ­ cables pour ces produits est subordonnÃ © au respect des conditions pour l'octroi des restitutions visÃ ©es au rÃ ¨gle ­ ment (CEE) n ° 171 /78 . Au moment de l'accomplisse ­ ment des formalitÃ ©s douaniÃ ¨res d'exportation ou d'im ­ portation dans l'Etat membre qui paie le montant com ­ pensatoire monÃ ©taire , l'exportateur ou l'importateur con ­ cernÃ © dÃ ©clare par Ã ©crit que les produits en cause rÃ ©pon ­ dent Ã ces conditions . ( 4 ) Die WÃ ¤hrungsausgleichsbetrÃ ¤ge werden nicht fÃ ¼r Er ­ zeugnisse in Form von Mehl oder Pulver, auch in ge ­ preÃ ter Form, angewendet . (4) Gli importi compensativi monetari non sono applicabili ai prodotti presentati sotto forma di farina o polvere, anche in forma di agglomerato. (4) De monetaire compenserende bedragen worden niet toe ­ gepast voor produkten in de vorm van meel of poeder, al dan niet geperst. (') The grant of monetary compensatory amounts in respect of these products is subject to compliance with the con ­ ditions for the grant of refunds laid down in Regulation (EEC) No 171 /78 . The exporter or importer at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . (4) MonetÃ ¦re udligningsbelÃ ¸b anvendes ikke for produkter, der frembydes i form af mel eller pulver, ogsÃ ¥ i sammen ­ presset form . (a) L'admission dans cette sous-position est subordonnÃ ©e aux conditions Ã dÃ ©terminer par les autoritÃ ©s compÃ © ­ tentes . (') Voraussetzung fÃ ¼r die GewÃ ¤hrung der WÃ ¤hrungsaus ­ gleichsbetrÃ ¤ge fÃ ¼r diese Erzeugnisse ist die ErfÃ ¼llung der in der Verordnung (EWG) Nr. 171 /78 aufgefÃ ¼hrten Be ­ dingungen fÃ ¼r die GewÃ ¤hrung der Erstattungen . Der Ein - oder AusfÃ ¼hrer erklÃ ¤rt schriftlich zum Zeit ­ punkt der ErfÃ ¼llung der Ausfuhr- oder EinfuhrzollfÃ ¶rm ­ lichkeiten in dem Mitgliedstaat, der den WÃ ¤hrungsaus ­ gleichsbetrag zahlt, daÃ  die fraglichen Erzeugnisse die ­ sen Bedingungen entsprechen . (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (a) Die Zulassung zu diesem Absatz unterliegt den von den zustÃ ¤ndigen BehÃ ¶rden festzusetzenden Voraussetzungen . (a) Sono ammessi in questa sottovoce subordinatamente alle condizioni da stabilire dalle autoritÃ competenti . (a) Indeling onder deze onderverdeling is onderworpen aan de voorwaarden en bepalingen , vast te stellen door de bevoegde autoriteiten . (') La concessione degli importi compensativi monetari ap ­ plicabili per questi prodotti Ã ¨ subordinata all'osservanza delle condizioni per la concessione delle restituzioni di cui al regolamento (CEE) n . 171 /78 . Al momento del ­ l'ottemperamento delle formalitÃ doganali d'esportazione o d'importazione negli Stati membri che pagano l'im ­ porto compensativo monetario , l'esportatore o l'importa ­ tore interessato dichiara per iscritto che i prodotti in causa rispondono a queste condizioni . (a) HenfÃ ¸rsel under denne underposition sker pÃ ¥ betingelser fastsat af de kompetente myndigheder. (b) Le montant compensatoire applicable aux saucisses prÃ © ­ sentÃ ©es dans des rÃ ©cipients contenant Ã ©galement un li ­ quide de conservation est perÃ §u sur le poids net, dÃ ©duc ­ tion faite du poids de ce liquide .(') Voor de toekenning van de voor deze produkten gel ­ dende monetaire compenserende bedragen moet voldaan zijn aan de in Verordening (EEG) nr. 171 /78 genoemde voorwaarden voor de toekenning van de restituties . De betreffende ex- of importeur legt, tijdens het vervullen van de douaneformaliteiten bij uitvoer of invoer in de Lid-Staat die het monetaire compenserende bedrag uitbe ­ taalt , een schriftelijke verklaring over dat de betreffende produkten aan deze voorwaarden voldoen . (b) The monetary compensatory amounts applicable to saus ­ ages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . (b) Bei der Anwendung der AusgleichsbetrÃ ¤ge auf WÃ ¼rst ­ chen in BehÃ ¤ltnissen , die auch KonservierungsflÃ ¼ssigkeit enthalten , wird nur das Gewicht der WÃ ¼rstchen zu ­ grunde gelegt . (b) Gli importi compensativi applicabili alle salsicce, presen ­ tate in recipienti contenenti anche un liquido di conser ­ vazione, sono riscossi sul peso netto senza tener conto del detto liquido . (') De monetÃ ¦re udligningsbelÃ ¸b, der anvendes for disse produkter, ydes kun , sÃ ¥fremt de i forordning (EÃF) nr. 171 /78 omhandlede betingelser for ydelse af restitution overholdes . Ved afslutningen af toldformaliteterne i for ­ bindelse med udfÃ ¸rsel eller indfÃ ¸rsel i den medlemsstat , der betaler det monetÃ ¦re udligningsbelÃ ¸b , skal eksportÃ ¸ ­ ren/ importÃ ¸ren afgive en skriftlig erklÃ ¦ring orfi , at de pÃ ¥gÃ ¦ldende produkter opfylder disse betingelser . (b) De compenserende bedragen op worstjes in verpakkin ­ gen welke een conserveringsvloeistof bevatten , worden alleen berekend over het gewicht van de worstjes . C) Les montants compensatoires monÃ ©taires ne sont pas applicables aux produits prÃ ©sentÃ ©s sous forme de farine ou de poudre , agglomÃ ©rÃ ©e ou non . (b) UdligningsbelÃ ¸b for pÃ ¸lser i emballage, der ogsÃ ¥ inde ­ holder konserveringsvÃ ¦ske , beregnes alene pÃ ¥ grundlag af pÃ ¸lsernes nettovÃ ¦gt. No L 262/ 10 Official Journal of the European Communities 6 . 10 . 80 PARTIE 3  PART 3  TEIL 3  PARTE 3 »  DEEL 3  DEL 3 SECTEUR DE LA VIANDE BOVINE  BEEF AND VEAL  SEKTOR RINDFLEISCH  SETTORE CARNI BOVINE  SECTOR RUNDVLEES OKSEKÃD Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b Numero du tarif douanier commun CCT heading No Nr. des Gemeinsamen ' Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants a percevoir a l' importation et i octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland Belgique/Luxembourg Nederland United Kingdom DM/ 100 kg FB/Flux/ 100 kg FI./ 100 kg £/ 100 kg 1 2 3 4 5  Poids vif/Live weight/Lebendgewicht/Peso vivo/Levend gewicht/Levende vÃ ¦gt  01.02 A II (') 4,511  Poids net / Net weight / Reingewicht / Peso netto / Nettogewicht / NettovÃ ¦gt  02.01 A II a) 1 8,571 02.01 A II a) 2 6,857 02.01 A II a) 3 10,285 02.01 A II a) 4 aa) 6,857 02.01 A II a) 4 bb) 11,729 02.01 A II b) 1 O 7,624 02.01 A II b) 2 O 6,099 02.01 A II b) 3 O 9,530 02.01 A II b) 4 aa) O 6,099 02.01 A II b) 4 bb) 11 ( 2) 9,530 02.01 A II b) 4 bb) 22 (2) (3 ) 9,530 02.01 A II b) 4 bb) 33 (') 9,530 02.06 C I a) 1 6,857 02.06 C I a) 2 9,789 ex 16.02 B III b) 1 aa) (4) 9,789 ex 16.02 B III b) 1 aa) ( 5 ) 5,864 ex 16.02 B III b) 1 aa) (') 3,925 6 . 10 . 80 Official Journal of the European Communities No L 262/ 11 be granted by the competent authorities of the Euro ­ pean Communities for frozen buffalo meat . (') Le montant compensatoire n'est pas appliquÃ © dans la li ­ mite d'un contingent tarifaire annuel Ã octroyer par les autoritÃ ©s compÃ ©tentes des CommunautÃ ©s europÃ ©ennes : a ) pour des gÃ ©nisses et vaches, autres que celles destinÃ ©es Ã la boucherie , de la race grise, brune , jaune tachetÃ © du Simmental et du Pinzgau ; b) pour des taureaux, vaches et gÃ ©nisses, autres que ceux destinÃ ©s Ã la boucherie, de la race tachetÃ ©e du Sim ­ mental , de la race de Schwyz et de la race de Fri ­ bourg. (J) Der Ausgleichsbetrag wird nicht angewandt :  im Rahmen einer Menge von 50 000 Tonnen, ausge ­ drÃ ¼ckt in Fleisch ohne Knochen, des von den zustÃ ¤n ­ digen Stellen der EuropÃ ¤ischen Gemeinschaften zu gewÃ ¤hrenden jÃ ¤hrlichen Kontingents an gefrorenem Rindfleisch,  im Rahmen einer Menge von 2 250 Tonnen , ausge ­ drÃ ¼ckt in Fleisch ohne Knochen , des von den zustÃ ¤n ­ digen Stellen der EuropÃ ¤ischen Gemeinschaften zu gewÃ ¤hrenden jÃ ¤hrlichen Kontingents an gefrorenem BÃ ¼ffelfleisch . (') The compensatory amount shall not be applied on ani ­ mals imported within an annual tariff quota to be gran ­ ted by the competent authorities of the European Com ­ munities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds, (b) for bulls , heifers and cows , other than those intended for slaughter , of the mottled Simmental breed , the Schwyz breed and the Friborg breed . (J ) L'importo compensativo non Ã ¨ applicato :  nei limiti di un quantitativo di 50 000 tonnellate , espresso in carne disossata, del contingente tariffario annuale concesso dalle competenti autoritÃ delle Co ­ munitÃ europee per le carni bovine congelate,  nei limiti di un quantitativo di 2 250 tonnellate, espresso in carne disossata, del contingente tariffario annuale concesso dalle competenti autoritÃ delle Co ­ munitÃ europee per le carni di bufalo congelate . (') Der Ausgleichsbetrag wird nicht angewandt im Rahmen eines von den zustÃ ¤ndigen Stellen der EuropÃ ¤ischen Ge ­ meinschaften zu gewÃ ¤hrenden jÃ ¤hrlichen Zollkontin ­ gents : a) fÃ ¼r FÃ ¤rsen und KÃ ¼he , nicht zum Schlachten , der Rassen Grauvieh , Braunvieh , Gelbvieh , Fleckvieh (Simmentaler) und Pinzgauer, b) fÃ ¼r Stiere, KÃ ¼he und FÃ ¤rsen der Schwyzer, Simmen ­ taler (Fleckvieh) oder Freiburger Rasse, nicht zum Schlachten . ( 1) Het compenserende bedrag wordt niet toegepast :  voor een hoeveelheid van 50 000 ton , uitgedrukt in vlees zonder been , van het door de autoriteiten van de Europese Gemeenschappen toe te kennen jaar ­ lijkse tariefcontingent voor bevroren rundvlees,  voor een hoeveelheid van 2 250 ton , uitgedrukt in vlees zonder been, van het door de autoriteiten van de Europese Gemeenschappen toe te kennen jaar ­ lijkse tariefcontingent voor bevroren buffelvlees .(') L'importo di compensazione non Ã ¨ applicato nel limite di un contingente tariffario annuale da concedere dalle autoritÃ competenti delle ComunitÃ europee : a) per le giovenche e le vacche, diverse da quelle desti ­ nate alla macellazione , delle razze grigia, bruna, gialla , pezzata del Simmental e del Pinzgau , b) per i tori , le vacche e le giovenche , diversi da quelli destinati alla macellazione, della razza del Simmen ­ tal , delle razze di Schwyz e di Friburgo . (') UdligningsbelÃ ¸bet anvendes ikke :  op til en maksimumsgrÃ ¦nse pÃ ¥ 50 000 tons udtrykt i udbenet kÃ ¸d , af det Ã ¥rlige toldkontingent, som De europÃ ¦iske FÃ ¦llesskabers kompetente myndigheder skal yde for frosset oksekÃ ¸d ,  op til en maksimumsgrÃ ¦nse pÃ ¥ 2 250 tons , udtrykt i udbenet kÃ ¸d, af det Ã ¥rlige toldkontingent, som De europÃ ¦iske FÃ ¦llesskabers kompetente myndigheder skal yde for frosset bÃ ¸ffelkÃ ¸d . (') L'admission dans cette sous-position est subordonnÃ ©e Ã la prÃ ©sentation d'un certificat dÃ ©livrÃ © dans les conditions prÃ ©vues par les autoritÃ ©s compÃ ©tentes des CommunautÃ ©s europÃ ©ennes . (') Het compenserende bedrag wordt niet toegepast in het kader van een door de autoriteiten van de Europese Ge ­ meenschappen toe te kennen jaarlijks tariefcontingent : a ) voor vaarzen en koeien , niet bestemd voor de slacht, van het grijze ras , het bruine ras, het gele ras , het gevlekte Simmentaler ras en het Pinzgauer ras, b) voor stieren , koeien en vaarzen , niet bestemd voor de slacht , van het gevlekte Simmentaler ras , het Schwyzer ras en het Freiburger ras . ( ®) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . ( 5) Die Zulassung zu dieser Tarifstelle ist abhÃ ¤ngig von der Vorlage einer Bescheinigung, die den von den zustÃ ¤ndi ­ gen Stellen der EuropÃ ¤ischen Gemeinschaften festgesetz ­ ten Voraussetzungen entspricht. (') UdligningsbelÃ ¸bet anvendes ikke i det omfang, en Ã ¥rlig tarifmÃ ¦ssig afgift skal bevilges af de kompetente myndig ­ heder i De europÃ ¦iske FÃ ¦llesskaber : a) for kvier og kÃ ¸er, som ikke er bestemt til slagtning, af grÃ ¥ , brun , gulplettet Simmental og Pinzgau-racer, b) for tyre, kÃ ¸er og kvier, som ikke er bestemt til slagt ­ ning, af den plettede Simmeltalrace, Schwyzracen , Friborgracen . (') L'ammissione in questa sottovoce Ã ¨ subordinata alla pre ­ sentazione di un certificato conformemente alle condi ­ zioni stabilite dalle autoritÃ competenti delle ComunitÃ europee . (') Indeling onder deze onderverdeling is onderworpen aan de voorwaarde dat een certificaat wordt voorgelegd, het ­ welk is afgegeven onder de voorwaarden en bepalingen , vastgesteld door de bevoegde autoriteiten van de Euro ­ pese Gemeenschappen . (') Le montant compensatoire n'est pas appliquÃ © :  dans la limite d'une quantitÃ © de 50 000 tonnes , expri ­ mÃ ©e en viande dÃ ©sossÃ ©e, du contingent tarifaire an ­ nuel Ã octroyer par les autoritÃ ©s compÃ ©tentes des CommunautÃ ©s europÃ ©ennes pour la viande bovine congelÃ ©e ,  dans la limite d'une quantitÃ © de 2 250 tonnes, expri ­ mÃ ©e en viande dÃ ©sossÃ ©e , du contingent tarifaire an ­ nuel Ã octroyer par les autoritÃ ©s compÃ ©tentes des CommunautÃ ©s europÃ ©ennes pour la viande de buffle congelÃ ©e. (3 ) HenfÃ ¸rsel under denne underposition er betinget af, at der fremlÃ ¦gges et certifikat, der opfylder de betingelser , der er fastsat af de kompetente myndigheder i De euro ­ pÃ ¦iske FÃ ¦llesskaber. (4) Produits contenant en poids 80 % ou plus de viandes bovines, Ã l'exception des abats et de la graisse. (4) Products containing 80 % or more by weight of beef meat excluding offals and fat.( J ) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes , expressed in boned meat, to be granted by the competent authorities of the Euro ­ pean Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat , to (') Erzeugnisse , die 80 oder mehr Gewichtshundertteile Rindfleisch enthalten , ausgenommen Schlachtabfall und Fett . (4 ) Prodotti contenenti in peso l'80 % o piÃ ¹ di carni bovine , escluse le frattaglie ed il grasso. No L 262/ 12 Official Journal of the European Communities 6. 10 . 80 O Produkten die in gewicht 80 % of meer rundvlees bevat ­ ten , uitgezonderd slachtafvallen en vet. (') Varer med indhold af oksekÃ ¸d pÃ ¥ 60 vÃ ¦gtprocent eller derover, dog under 80 vÃ ¦gtprocent (ikke slagteaffald og fedt).( J ) Varer med indhold af oksekÃ ¸d pÃ ¥ 80 vÃ ¦gtprocent eller derover (ikke slagteaffald og fedt). (') Produits contenant en poids 40 % ou plus et moins de 60 % de viandes bovines, Ã l'exception des abats et de la graisse .Q Produits contenant en poids 60 % ou plus et moins de80 % de viandes bovines, Ã l'exception des abats et de la graisse . (*) Products containing 40 % or more, but less than 60 % by weight, of beef meat excluding offals and fat. ( s) Products containing 60 % or more, but less than 80 % by weight, of beef meat excluding offals and fat. (*) Erzeuenisse, die 40 oder mehr, jedoch weniger als 60 Gewichtshundertteile Rindfleisch , enthalten , ausgenom ­ men Schlachtabfall und Fett.(') Erzeugnisse , die 60 oder mehr, jedoch weniger als 80 Gewichtshundertteile Rindfleisch enthalten, ausgenom ­ men Schlachtabfall und Fett. (') Prodotti contenenti in peso u 40 % o pill e meno del 60 % di carni bovine, escluse le frattaglie ed il grasso. ( s) Prodotti contenenti in peso il 60 % o piÃ ¹ e meno dell ' 80 % di carni bovine, escluse le frattaglie ed il grasso. (') Produkten die in gewicht meer dan 40 % doch minder dan 60 % rundvlees bevatten, uitgezonderd slachtafval ­ len en vet. (*) Produkten die in gewicht meer dan 60 % doch minder dan 80 % rundvlees bevatten, uitgezonderd slachtafval ­ len en vet. o Varer med indhold af oksekÃ ¸d pÃ ¥ 40 vÃ ¦gtprocent eller derover, dog under 60 vÃ ¦gtprocent (ikke slagteaffald og fedt). 6 . 10 . 80 Official Journal of the European Communities No L 262/ 13 PARTIE 4  PART 4  TEIL 4  PARTE 4 »  DEEL 4  DEL 4 SECTEUR DES Ã UFS ET DE LA VIANDE DE VOLAILLE  EGGS AND POULTRY SEKTOR EIER UND GEFLÃ GELFLEISCH  SETTORE UOVA E POLLAME SECTOR EIEREN EN PLUIMVEE  FJERKRÃ KÃD OG Ã G Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir i l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland Belgique/Luxembourg Nederland United Kingdom DM FB/Flux Fl. £ 1 2 3 4 5  100 piÃ ¨ces/100 pieces/ 100 StÃ ¼ck/ 100 pezzi/100 stuks/ 100 stk .  01.05 A I 01.05 A II 0,477 0,211  100 kg  01.05 B I 01.05 B II 01.05 B III 01.05 B IV 01.05 B V 02.02 A I a) 02.02 A I b) 02.02 A I c) 02.02 A II a) 02.02 A II b) 02.02 A II c) 02.02 A III a) 02.02 A III b) 02.02 A IV 02.02 A V 02.02 B I 02.02 B II a) 1 02.02 B II a) 2 02.02 B II a) 3 02.02 B II a) 4 02.02 B II a) 5 02.02 B II b) 02.02 B II c) 02.02 B II d) 1 02.02 B II d) 2 0,828 1,305 1,176 0,880 1,434 1,040 1,182 1,288 1,535 1,864 2,071 1,680 1,836 1,258 2,049 3,275 1,417 2,278 2,020 1,384 2,254 1,064 0,737 2,754 2,013 No L 262/ 14 Official Journal of the European Communities 6 . 10 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM Belgique/ Luxembourg FB/Flux Nederland Fl. United Kingdom £ 1 2 3 4 5  100 kg  02.02 B II d) 3 02.02 B II e) 1 02.02 B II e) 2 aa) 02.02 B II e) 2 bb) 02.02 B II e) 3 02.02 B II f ) 02.02 C 02.05 C 1,951 2,662 0,943 1,698 1,832 3,275 0,737 1,638  100 piÃ ¨ces/ 100 pieces/ 100 StÃ ¼ck/ 100 pezzi/100 stuks/ 1 00 stk.  04.05 A I a) 1 04.05 A I a) 2 0,317 0,132  100 kg  04.05 A I b) 04.05 B I a) 1 04.05 B I a) 2 04.05 B I b) 1 04.05 B I b) 2 04.05 B I b) 3 35.02 A II a) I 35.02 A II a) 2 1,379 6,232 1,599 2,813 3,006 6,453 5,598 0,758 P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s 6 . . 6 . 10 . 80 Official Journal of the European Communities No L 262/ 15 / 262 / 15 CC T he ad in g N o D es cr ip tio n N ot es Am ou nt s to be ch ar ge d on im po rts an d gr an ted on ex po rts G er m an y DM /1 00 kg (a ) Be lg. /L ux . Bf rs /L frs /1 00 kg (a ) N et he rl an ds FI /1 00 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) 1 2 3 4 5 6 7 ex 04 .0 1 A I W ith th e ex ce pt io n of wh ey n 0- 32 5 (d ) 04 .0 1 A II (10 ) \ l 0- 32 5 (c ) 04 .0 1 B I \ (10 ) I | | 0- 29 0 (d ) 04 .0 1 B II \ n (M ) I I | | 0- 22 6 (d ) 04 .0 1 B II I | | o n I l I I 0- 18 2 (d ) 04 .0 2 A II a) 1 o 4 -2 1 0 04 .0 2 A II a) 2 \ o \ \ l i I I 2- 74 3 (d ) 04 .0 2 A II a) 3 I l o I l I I I l 2- 74 3 (d ) 04 .0 2 A II a) 4 - o I I I I I l 2- 22 4 (d ) 04 .0 2 A II b) 1 I (') O (') \ \ I I I I 4 -2 1 0 04 .0 2 A II b) 2 \ o n o l i 2- 74 3 (d ) 04 .0 2 A II b) 3 I I o I l I I I l 2- 74 3 (d ) 04 .0 2 A II b) 4 | | o I l | | 2- 22 4 (d ) 04 .0 2 A III a) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht : I I I I I I I l  of le ss th an 15 % o I I I l 0- 32 5 (d )  of 15 % or m or e n 0- 71 5 (d ) 04 .0 2 A III b) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht : I  of le ss th an 15 % n I l 0- 25 9 (d )  of 15 °/o or m or e bu t le ss th an 25 % o | | 0- 71 5 (d ) \  of 25 % or m or e bu t le ss th an 32 % o I I | | 1- 17 0 (d ) \  of 32 % or m or e o l I l 1- 29 9 (d ) 04 .0 2 B I a) I o 5- 01 1 04 .0 2 B Ib ) 1 aa ) I C) I I 4 -2 1 0 04 .0 2 B Ib ) 1 bb ) I o \ I I I 2- 74 3 (d ) 04 .0 2 B Ib ) 1 cc ) C) \ 2- 22 4 (d ) 04 .0 2 B Ib ) 2 aa ) C) 4 -2 1 0 CC T he ad in g N o D es cr ip tio n N ot es A m ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts G er m an y D M /1 00 kg (a ) Be lg ./ Lu x. Bf rs /L frs /1 00 kg (a ) N et he rl an ds FI /1 00 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) 1 2 3 4 5 6 7 04 .0 2 B Ib ) 2 bb ) O 2- 74 3 (d ) 04 .0 2 B Ib )2 cc ) O \ 2- 22 4 (d ) 04 .0 2 B II a) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 °/o  of 15 % or m or e O (') 0- 32 5 (d ) 0- 91 2 (d ) 04 .0 2 B II b) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e O (') (3) o 0- 25 9 (d ) 0- 91 2 (d ) 1- 17 3 (d ) 1 ¢ 30 3 (d ) 04 .0 3 A O f a fa tty co nt en tb y w ei gh t:  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e O O C) n o - ( b) 9 -8 5 6 1 0 -1 0 2 04 .0 3 B o \ \ - ( b) 04 .0 4 A II C) I I I l I l 8 -4 0 4 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t C) I I I l 6 -9 0 3 04 .0 4 D II a) 1 O fa fa tc on te nt by we ig ht in th e dr y m att er :  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e (') c) C) 2 -5 8 9 3- 81 8 5 -5 8 4 04 .0 4 D II a) 2 O fa fa tc on te nt by we ig ht in th e dr y m att er :  of le ss th an 55 %  of 55 % or m or e C) C) 5 -5 8 4 6 -6 2 1 04 .0 4 D II b) \ o I l 6 -6 2 1 ex 04 .0 4 E I a) W ith th e ex ce pt io n of Gr an a Pa da no ,P ar m ig ian o Re g ­ gi an o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk C) C2 ) 9 -4 9 0 04 .0 4 E Ib ) 1 o n l l \ 7 -8 0 3 04 .0 4 E Ib ) 2 (6) \ 7 -1 6 0 No L 262 / 16 / 262 / 16 Official Journal of the European Communities 6.10.80 Am ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts CC T he ad in g N o D es cr ip tio n N o te s G er m an y D M /1 00 kg (a ) Be lg ./L ux . Bf rs /L frs /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) I 2 3 4 5 6 7 ex 04 .0 4 E I b) 5 o n n o c2 ) n 5 -3 9 2 7 -1 6 0  As iag o, Ca cio ca va llo ,P ro vo lo ne ,R ag us an o, D an bo , Ed am , Fo nta l, Fo nti na , Fy nb o, Go ud a, Ha va rti , M ar ib o, Sa m sÃ ¸ ,T ils it as we ll as th os e ch ee se s (o th er th an sa lte d R ic ot ta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk )o fa w at er co n ­ te nt , ca lcu lat ed by we ig ht of th e no n- fa tty m att er , no te xc ee di ng 62 % an d of a fa tc on te nt ,b y we ig ht , re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t- Pa ul in ,T al eg gi o, Bu tte rk Ã ¤s e as we ll as th os e ch ee se s (ex clu din g tho se ch ee ses ma nu fac tur ed ex clu siv ely fro m sh ee p or go at mi lk) of a wa ter co nte nt ,c alc u ­ lat ed by we ig ht of th e no n- fa tty m att er ,e xc ee di ng 62 % an d of a fa t co nt en t, by we ig ht , re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa fa tc on te nt ,b y we ig ht in th e dr y m att er :  of le ss th an 10 %  of 10 % or m or e O fa dr y m att er co nt en t, by we ig ht ,o f:  le ss th an 80 %  80 % or m or e 6 . . 6 . 10 . 80 Official Journal of the European Communities No L 262 / 262 / 17 04 .0 4 E 1 c) 3 -7 0 7 5 -5 8 5 1- 68 5 2 -8 2 0 7 -1 6 0 9 -4 9 0 6 -0 1 5 04 .0 4 E II a) o n n (') (" ) (" ) (6 ) o n n o o o o n o 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B Ib ) 3 23 .0 7 B I c) 3 23 .0 7 B II 0 -0 8 6 0 -2 7 0 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on te nt : (c ) Su pp le m en ta ry am ou nt pe r 10 0 kg ne to f pr od uc tf or ea ch % of m ilk fa tc on te nt : (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on te nt : 0 -1 1 9 0 -1 1 2 0 -1 1 2 No L 262/ 18 Official Journal of the European Communities 6 . 10.80 Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976) the amount indicated shall be multiplied by the coefficient 0-56 . (') In intra-Community trade , where the product has been denatured in accordance with Article 2 of Regulation (EEC) No 990/72 (OJ No L 115 , 17 . 5 . 1972), or with Article 3 of Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979), the basic amount and any additional amount shall be replaced by a single amount of :  £ 2-339 per 100 kg for the United Kingdom . (') The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by '/ too of the weight of the lactic part contained in 100 kg of product. However, where whey and/or lactose have been added to the product, the amount resulting from the preceding calcu ­ lation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or lactose, contained in 100 kg of the product , and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to '/ too of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 100 kg of finished product, and , in particular :  the lactose content of the added whey. ( 4 ) However, for butter covered by the measures provided for :  in Regulation (EEC) No 1282 /72 (OJ No L 142 , 22 . 6 . 1972), the amount indicated shall be multiplied by the coefficient 0-42 ;  in Regulation (EEC) No 1717/72 (OJ No L 181 , 9 . 8 . 1972), the amount indicated shall be multiplied by the coefficient 0-42 ;  in Regulation (EEC) No 649/78 (OJ No L 86 , 1 . 4 . 1978), the amount shall be multiplied by the coefficient 0-42 ;  in Regulation (EEC) No 262/79 (OJ No L 41 , 16.2 . 1979) and Regulation (EEC) No 1468 /79 (OJ No L 177 , 14 . 7 . 1979), the amount shall be multiplied :  by the coefficient 0 ¢ 38 where the butter is to be used in formula A or formula C products ,  by the coefficient 0 ¢ 59 where the butter is to be used in formula B products . In Regulation (EEC) No 400/80, the amount indicated is multiplied by a coefficient equal to the quotient of the division of the amount of the minimum selling price fixed for the tendering concerned , by the buying-in price for butter of the same type applicable on the day set as the final date for the submission of tenders . ( 4) For imports into the United Kingdom from New Zealand pursuant to Protocol 18 , the monetary compensatory amount shall be £ 4-937 per 100 kg and the coefficient shall not be applied to the special levy . (") With respect to cheese rinds and wastes the monetary compensatory amount applicable shall be that applicable to products of subheading 04.04 E I c) of a fat content, by weight, in the dry matter of 10 % or more . Products unfit as such for human consumption shall be regarded as cheese wastes . ( 7 ) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose :  the skimmed-milk powder content, by weight ,  the content by weight of the added whey and/or lactose , and  the lactose content of the added whey, per 100 kg of the finished product. 6 . 10.80 Official Journal of the European Communities No L 262/ 19 If the milk products contain powdered or granulated milk (excluding whey) the amount shown shall be increased by the following supplementary amounts : Content by weight in powdered or granulated milk (excluding whey) in the finished product of : Germany DM/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Netherlands FI / 100 kg United Kingdom £/ 100 kg Ireland £/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg More than 12 % but less than 30 % 30 % or more but less than 50 % 50 % or more but less than 70 % 70 % or more but less than 80 % 80 % or more 0-468 0-936 1-403 1-754 1-988 In trade with non-member countries, the coefficient 1 ¢ 80 shall be applied to the supplementary amounts indicated above . In intra-Community trade, where the product has not been produced in accordance with Regulation (EEC) No 990/72 (OJ No L 115 , 17 . 5 . 1972), or with Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979), the coefficient 1-80 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180, 6 . 7 . 1976). (*) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated . However, where whey and/or lactose have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose , contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to '/"&gt;o of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 100 kg of the product, and , in particular :  the lactose content of the added whey . (") The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated . However, where whey and /or lactose have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose , contained in 100 kg of the product , and then  divided by the weight of the non-fat part contained in 100 kg of the product. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and /or lactose added per 100 kg of finished product, and , in particular :  the lactose content of the added whey. No L 262/ 20 Official Journal of the European Communities 6 . 10.80 ( ,0) In the case of products to which whey and/or lactose have been added , no compensatory amount shall be granted . However, the amounts indicated shall apply if compensatory amounts have to be charged. When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product. (") For cream covered by the measures provided for in Regulation (EEC) No 649/78 (OJ No L 86, 1 . 4. 1978), the monetary compensatory amount shall be multiplied by the coefficient 0 ¢ 42 . ( IJ ) For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno ­ diffusion , supplemented as necessary by electrophoresis of the caseins ,  the party concerned shall be obliged , when completing the customs formalities, to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. (") No compensatory amount shall apply to cheese imported within the limits of the tariff quotas referred to in Article 9 of Regulation (EEC) No 2915 /79 . NB: For the calculation of fat content, non-milk fats are not to be taken into account . 6 . 10 . 80 Official Journal of the European Communities No L 262/21 PARTIE 7  PART 7  TEIL 7  PARTE 7 »  DEEL 7  DEL 7 SECTEUR DU SUCRE ET DE LÃ SOGLUCOSE  SUGAR AND ISOGLUCOSE SEKTOR ZUCKER UND ISOGLUKOSE  SETTORE ZUCCHERO E ISOGLUCOSIO SECTOR SUIKER EN ISOGLUCOSE  SUKKER OG ISOGLUCOSE Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen :  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation (') Amounts to be charged on imports and granted on exports (') BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden (') Importi da riscuotere all'importazione e da concedere all'esportazione (') Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen (') BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel (') Deutschland Belgique/Luxembourg Nederland United Kingdom DM FB/Flux Fl. £ 1 2 3 4 5 A. SUCRE  SUGAR  ZUCKER  ZUCCHERO  SUIKER  SUKKER  100 kg  17.01 A O 17.01 A O 17.01 B (4) 0,887 1,599 1,336 par 1 "h de teneur en saccharose et par 100 kg net du produit en cause (s) by 1 % of sucrose content and by 1 00 k « net of that product (') je I v . H. Saccharosegehalt und je 100 kg netto des betreffenden Erzeugnisses (') per I % del tenore di saccarosio e per 100 kg netti del prodotto in questione (') per I % van het gehalte aan saccharose en per 100 kg netto van het bedoelde produkt (') ved hver hele procent saccharoseindhold og ved 100 kg netto af det omhandlede produkt (') 17.02 ex D II C) 17.02 E 17.02 ex F O 21.07 F IV 0,0160 0,0160 0,0160 0,0160 B. ISOGLUCOSE  ISOGLUCOSE  ISOGLUKOSE  ISOGLUCOSIO  ISOGLUCOSE ISOGLUCOSE pour 100 kg de matiÃ ¨re sÃ ¨che for 100 kg of dry matter je 100 kg Trockenstoff per 100 kg di materia secca per ( 00 kg droge stof for 100 Kg tÃ ¸rstof 17.02 D I 21.07 F III 1,599 1,599 No L 262/22 Official Journal of the European Communities 6. 10 . 80 (') Aucun montant compensatoire monÃ ©taire n'est appliquÃ © au sucre exportÃ © vers les pays tiers en vertu de l'article 26 du rÃ ¨glement (CEE) n ° 3330/74 , et Ã l'isoglucose ex ­ portÃ ©e vers les pays tiers en vertu de l'article 9 para ­ graphe 7 du rÃ ¨glement (CEE) n ° 1111 /77 . (4) Allorquando la resa dello zucchero greggio si discosta da quella della definizione della qualitÃ tipo di cui al regola ­ mento (CEE) n . 431 /68 (GU n . L 89 del 10 . 4 . 1968 , pag. 3), l'importo compensativo monetario Ã ¨ adattato in conformitÃ delle disposizioni dell'articolo 2 del regola ­ mento (CEE) n. 837/68 (GU n . L 151 del 30 . 6 . 1968 , pag. 42).(') No monetary compensatory amount shall be applied tosugar exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 3330/74 , and to iso ­ glucose exported to non-member countries pursuant to Article 9 (7) of Regulation (EEC) No 1111 /77 . (4 ) Wanneer het rendement van de ruwe suiker verschilt van dat in de definitie van de standaardkwaliteit zoals be ­ doeld in Verordening (EEG) nr. 431 /68 (PB nr . L 89 van 10 . 4 . 1968 , blz . 3), wordt het monetaire compense ­ rende bedrag overeenkomstig de bepalingen van artikel 2 van Verordening (EEG) nr. 837/68 (PB nr. L 151 van 30 . 6 . 1968 , blz . 42) aangepast. (') Kein Ausgleichsbetrag wird angewandt auf Zucker, der gemÃ ¤Ã  Artikel 26 der Verordnung (EWG) Nr. 3330/74 nach DrittlÃ ¤ndern ausgefÃ ¼hrt wird , und auf Isoglukose , die gemÃ ¤Ã  Artikel 9 Absatz 7 der Verordnung (EWG) Nr. 1111 /77 nach DrittlÃ ¤ndern ausgefÃ ¼hrt wird . (4 ) Hvis udbyttet af rÃ ¥sukker er forskellig fra udbyttet afden standardkvalitet, som er defineret i forordning (EÃF) nr. 431 /68 (EFT nr. L 89 af 10 . 4 . 1968 , s . 3), tilpasses det monetÃ ¦re udligningsbelÃ ¸b i overensstem ­ melse med artikel 2 i forordning (EÃF) nr. 837 /68 (EFT nr. L 151 af 30 . 6 . 1968 , s . 42). (') Allo zucchero esportato verso i paesi terzi in virtÃ ¹ dell ' articolo 26 del regolamento (CEE) n . 3330 /74 e all'iso ­ glucosio esportato verso i paesi terzi in virtÃ ¹ dell'articolo 9 , paragrafo 7 , del regolamento (CEE) n . 1111 /77 , non si applica alcun importo compensativo monetario . ( s) La teneur en saccharose, y compris la teneur en d'autres sucres calculÃ ©s en saccharose , est dÃ ©terminÃ ©e conformÃ © ­ ment aux dispositions de l'article 7 paragraphe 2 du rÃ ¨ ­ glement (CEE) n ° 837/68 lors d'une importation et con ­ formÃ ©ment aux dispositions de l'article 13 du rÃ ¨glement (CEE) n ° 394 /70 lors d'une exportation . (') Er wordt geen monetair compenserend bedrag toegepast op suiker die overeenkomstig artikel 26 van Verordening (EEG) nr . 3330/74 wordt uitgevoerd naar derde landen , en op isoglucose die overeenkomstig artikel 9 , lid 7 , van Verordening (EEG) nr. 1111 /77 wordt uitgevoerd naar derde landen . ( 5) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of im ­ ports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (') Intet udligningsbelÃ ¸b finder anvendelse pÃ ¥ sukker, der udfÃ ¸res til tredjelande i henhold til artikel 26 i forord ­ ning (EÃF) nr. 3330/74 , og pÃ ¥ isoglucose, der udfÃ ¸res til tredjelande i henhold til artikel 9 , stk. 7 , i forordning (EÃF) nr. 1111 /77 . ( 2) DÃ ©naturÃ © . ( s ) Der Gehalt an Saccharose , einschlieÃ lich des Gehalts an anderem als Saccharose berechnetem Zucker, wird bei einer Einfuhr in Ã bereinstimmung mit Artikel 7 Absatz 2 der Verordnung (EWG) Nr. 837/68 und bei einer Aus ­ fuhr mit Artikel 13 der Verordnung (EWG) Nr. 394/ 70 bestimmt. Denatured . Denaturiert . Denaturati . Gedenatureerd . Denatureret . (*) Il tenore di saccarosio, compreso il tenore di altri zuc ­ cheri calcolati in saccarosio , Ã ¨ determinato conforme ­ mente alle disposizioni dell'articolo 7 , paragrafo 2, del regolamento (CEE) n . 837/68 qualora si tratti di un'im ­ portazione e conformemente alle disposizioni dell'arti ­ colo 13 del regolamento (CEE) n . 394/70 qualora si tratti di un'esportazione . (') Non dÃ ©naturÃ © . Undenatured . Nicht denaturiert . Non denaturati . ( s) Het gehalte aan saccharose, inclusief het in saccharose uitgedrukte gehalte aan andere suikers , wordt bepaald overeenkomstig artikel 7 , lid 2 , van Verordening (EEG) nr. 837/68 bij invoer en overeenkomstig artikel 13 van Verordening (EEG) nr. 394 /70 bij uitvoer. Niet gedenatureerd . Ikke denatureret . ( 5 ) Indholdet af saccharose , herunder indholdet af andet som saccharose beregnet sukker, fastsÃ ¦ttes i henhold til bestemmelserne i artikel 7 , stk . 2 , i forordning (EÃF) nr. 837/68 ved indfÃ ¸rsel og i henhold til bestemmelserne i artikel 13 i forordning (EÃF) nr. 394/70 ved udfÃ ¸rsel . ( 4) Lorsque le rendement du sucre brut s'Ã ©carte de celui de la dÃ ©finition de la qualitÃ © type visÃ ©e au rÃ ¨glement (CEE) n" 431 /68 (JO n" L 89 du 10 . 4 . 1968 , p . 3), le montant compensatoire monÃ ©taire est adaptÃ © conformÃ ©ment aux dispositions de l'article 2 du rÃ ¨glement (CEE) n ° 837/68 (JO n" L 151 du 30 . 6 . 1968 , p . 42). (') Autres sucres et sirops , Ã l'exclusion du sorbose . Other sugars and syrups excluding sorbose. Andere Zucker und Sirupe , ausgenommen Sorbose .( 4 ) Where the yield of the raw sugar differs from that of thestandard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837 /68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). Altri zuccheri e sciroppi , escluso il sorbosio . Andere suikers en stropen , met uitzondering van sorbose. Andet sukker og sirup, med undtagelse af sorbose . ( 7) Sucres de la position 17.01 du tarif douanier commun, caramÃ ©lisÃ ©s . Caramelized sugars falling within heading No 17.01 . Zucker der Tarifnummer 17.01 , karamelisiert. (*) Weicht das Rendement des Rohzuckers von der in der Verordnung (EWG) Nr. 431 /68 (ABl . Nr. L 89 vom 10 . 4 . 1968 , S. 3) definierten StandardqualitÃ ¤t ab , so wird der WÃ ¤hrungsausgleichsbetrag entsprechend den Bestim ­ mungen des Artikels 2 der Verordnung (EWG) Nr. 837/68 (ABI . Nr . L 151 vom 30 . 6 . 1968 , S. 42) ange ­ paÃ t . Zuccheri della voce tariffaria 17.01 , caramellati . Karamel uit suiker van post 17.01 . Karamel under pos . 17.01 . 6 . 10 . 80 Official Journal of the European Communities No L 262 / 23 PARTIE 8  PART 8  TEIL 8  PARTE 8a  DEEL 8  DEL 8 MARCHANDISES RELEVANT DU REGLEMENT (CEE) N ° 1059/69 PRODUCTS TO WHICH REGULATION (EEC) No 1059/69 RELATES VON DER VERORDNUNG (EWG) Nr. 1059/69 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 1059/69 ONDER VERORDENING (EEG) Nr. 1059/69 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (EÃF) Nr. 1059/69 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b Numero du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants a percevoir a l' importation et Ã octroyer a l ' exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen Belob , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ ICO kg Belgique / Luxembourg FB/Flux/ 100 kg Nederland Fl. / 100 kg United Kingdom £/ 100 kg I 2 3 4 S 17.04 D I a) 0,967 17.04 D I b ) 1 0,515 17.04 D I b ) 2 0,737 17.04 D I b) 3 aa) 0,959 17.04 D I b) 3 bb) 0,993 17.04 D I b ) 4 1,142 17.04 D I b) 5 1,208 17.04 D I b ) 6 1,274 17.04 D I b ) 7 1,301 17.04 D I b) 8 1,367 17.04 D II a ) 1,732 17.04 D II b) 1 1,533 17.04 D II b ) 2 1,827 17.04 D II b) 3 1,783 17.04 D II b ) 4 1,559 18.06 B I 0,739 18.06 B II a ) 1,458 18.06 B II b) 2,069 18.06 C I 1,508 18.06 C II a ) 1 0,648 18.06 C II a ) 2 0,792 18.06 C II b) 1 1,351 18.06 C II b ) 2 1,606 18.06 C II b ) 3 1,839 18.06 C II b ) 4 2,145 18.06 D I a) (') 2,796 No L 262/24 Official Journal of the European Communities 6 10.80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl./ 100 kg United Kingdom £/ 100 kg 1 2 3 4 5 18.06 D lb) (')(') 2,796 18.06 D II a) 1 1,534 18.06 D II a) 2 ( ¢) 1,534 18.06 D II b) 1 4,470 18.06 D II b) 2 aa) 2,522 18.06 D II b) 2 bb) 4,470 18.06 D II c) O 19.02 B II a) 4 aa) (6) 0,592 19.02 B II a) 5 aa) (6) 0,901 19.03 A O 1,356 19.03 B I O 1,356 19.03 B II O 1,178 19.04 0,782 19.08 B I a) 0,720 19.08 B I b) 1,295 19.08 B II a) 0,306 19.08 B II b) 1 0,666 19.08 B II b) 2 ( J ) 1,757 19.08 B II c) 1 0,810 19.08 B II c) 2 (') 1,901 19.08 B II d ) 1 1,026 19.08 B II d ) 2 (') 2,117 19.08 B III a) 1 0,535 19.08 B III a) 2 (') 1,899 19.08 B III b) 1 0,751 19.08 B III b) 2 (') 1,842 19.08 B III c) 1 1,111 19.08 B III c) 2 C) 2,015 19.08 B IV a) 1 0,765 19.08 B IV a) 2 (') 1,492 19.08 B IV b) 1 0,904 19.08 B IV b) 2 O 1,874 19.08 B V a) 0,918 19.08 B V b) 0,985 21.07 C I 0,739 21.07 C II a) 1,458 21.07 C II b) 2,069 21.07 D I a) 1 3,410 6 . 10 . 80 Official Journal of the European Communities No L 262/25 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl./ 100 kg United Kingdom £/ 100 kg I 2 3 4 5 4,581 0,303 0,560 4,072 21.07 D I a) 2 21.07 D I b) 1 21.07 D I b) 2 21.07 D I b) 3 21.07 D II a) 1 (4) 21.07 D II a) 2 (J) 21.07 D II a) 3 ( 4 ) 21.07 D II a) 4 (4) 21.07 D lib) (5) 21.07 G II a) 1 (') O 21.07 G II a) 2 aa) (') (*) 21.07 G II a) 2 bb) ( «)(') 21.07 G II a) 2 cc) ( ») (*) 21.07 G II b) 1 (8) O 21.07 G II b) 2 aa) (') (') 21.07 G II b) 2 bb) ( «) (') 21.07 G II c) 1 (') O 21.07 G II c) 2 aa) (') (*) 21.07 G II c) 2 bb) (')(') 21.07 G II d) 1 21.07 G II d ) 2 21.07 G II e) 21.07 G III a) I 21.07 G III a) 2 aa) 21.07 G III a) 2 bb) 21.07 G III b) 1 21.07 G III b) 2 21.07 G III c) 1 21.07 G III c) 2 21.07 G III d ) 1 21.07 G III d) 2 21.07 G III e) 21.07 G IV a) I 21.07 G IV a) 2 21.07 G IV b) 1 21.07 G IV b) 2 21.07 G IV c) 21.07 G V a) 1 1,018 1,324 1,477 1,630 1,219 1,468 1,621 1,378 1,684 1,798 1,666 1,933 2,097 2,036 2,342 2,495 2,237 2,486 2,396 2,663 2,683 2,798 2,899 3,054 3,360 3,255 3,452 3,414 4,581 No L 262/26 Official Journal of the European Communities 6 . 10 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs . Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl./ 100 kg United Kingdom £/ 100 kg 1 2 3 4 5 21.07 G V a) 2 4,657 21.07 G V b) 4,724 21.07 G VI a IX (') 29.04 C III a) 1 0,836 29.04 C III a) 2 1,295 29.04 C III b) 1 1,191 29.04 C III b) 2 1,842 35.05 A 0,919 38.19 T I a) 0,836 38.19 T I b) 1,295 38.19 T II a) 1,191 38.19 T II b) 1,842 6 . 10 . 80 Official Journal of the European Communities No L 262/27 (') Pour les marchandises ne contenant pas de lactosÃ ©rum ou de lactose ajoutÃ © , le montant compensatoire monÃ © ­ taire est calculÃ © en fonction de la quantitÃ © de sucre et/ou de lait Ã ©crÃ ©mÃ © en poudre contenue dans cette marchan ­ dise . Toutefois , lorsque le montant compensatoire monÃ © ­ taire rÃ ©sultant de ce calcul est supÃ ©rieur Ã celui fixÃ © ci ­ dessus , ce dernier est appliquÃ © . ( J) For exports to third countries and intra-Community trade, the compensatory amount shall be calculated on the basis , of the respective quantities of common wheat, sugar and butter shown in the Annex to Regulation (EEC) No 1060/69, reduced by 10 % , with reference to the coefficients shown in footnote (") of Part 5 'Milk and milk products ' of this Annex. (') In the case of goods not containing added whey or lac ­ tose, the monetary compensatory amount shall be calcu ­ lated on the basis of the quantity of sugar and /or of skimmed-milk powder contained in such goods. How ­ ever, where the monetary compensatory amount resul ­ ting from this calculation is greater than that fixed above, the latter shall be applied . ( }) Bei Ausfuhr nach DrittlÃ ¤ndern und Handel innerhalb der Gemeinschaft wird der Ausgleichsbetrag aufgrund der je ­ weiligen Menge , um 10 % vermindert, an Weichweizen , Zucker und Butter berechnet, die im Anhang der Ver ­ ordnung (EWG) Nr. 1060/69 angefÃ ¼hrt sind , unter Be ­ zugnahme auf die Koeffizienten, die in der FuÃ note (4) des Teils 5 Sektor Milch und Milcherzeugnisse" dieses Anhangs angefÃ ¼hrt sind .(') Bei Waren , die keine zugesetzte Molke oder Milchzuk ­ ker enthalten , wird der WÃ ¤hrungsausgleichsbetrag unter Zugrundelegung der in dieser Ware enthaltenen Mengen an Zucker und/oder Magermilchpulver berechnet . Ist je ­ doch der so berechnete WÃ ¤hrungsausgleichsbetrag hÃ ¶her als der vorstehend festgesetzte , dann gilt der letztere . (J ) Per le esportazioni nei paesi terzi e gli scambi intracomu ­ nitari , l'importo compensativo monetario deve essere cal ­ colato in funzione delle quantitÃ rispettive di grano te ­ nero , di zucchero e di burro, indicate nell'allegato del regolamento (CEE) n. 1060/69, diminuite del 10 % rife ­ rendosi ai coefficienti indicati nella nota ( 4 ) della parte 5 a (Settore del latte e dei prodotti lattiero-caseari) del pre ­ sente allegato . (') Per le merci non contenenti siero di latte o lattosio addi ­ zionato, l'importo compensativo monetario Ã ¨ calcolato in funzione della quantitÃ di zucchero e/o di latte scremato in polvere contenuta in tale merce . Tuttavia, se l'importo compensativo monetario risultante da questo calcolo Ã ¨ superiore a quello sopra stabilito Ã ¨ quest'ultimo che si applica . (5) Voor uitvoer naar derde landen en in intracommunau ­ taire handel , moet het compenserende bedrag worden berekend naar de respectieve hoeveelheden zachte tarwe, suiker en boter welke zijn aangegeven in de bijlage bij Verordening (EEG) nr. 1060/69 , verminderd met 10 % , met toepassing van voetnoot (4) van deel 5 sector melk en zuivelprodukten" van de onderhavige bijlage . (') Voor goederen die geen toegevoegde wei of lactose be ­ vatten , wordt het monetaire compenserende bedrag bere ­ kend op basis van de hoeveelheid suiker en/of magere ­ melkpoeder welke het goed bevat. Wanneer het op deze wijze berekende compenserende bedrag evenwel hoger is dan het hierboven vastgestelde bedrag, wordt dit laatste bedrag toegepast . ( 5) Ved udfÃ ¸rsel til tredjelande og ved handel mellem med ­ lemsstaterne skal udligningsbelÃ ¸bet beregnes pÃ ¥ grundlag af de i bilaget til forordning (EÃF) nr. 1060/69 angivne mÃ ¦ngder af blÃ ¸d hvede , sukker og smÃ ¸r nedsat med 10 % under anvendelse af de koefficienter, som er angi ­ vet i fodnote ( 4) til del 5 »MÃ ¦lk og mejeriprodukter « i dette bilag . (') For varer, som ikke indeholder tilsat valle eller lactose, beregnes det monetÃ ¦re udligningsbelÃ ¸b pÃ ¥ grundlag af varens indhold af sukker og/eller skummetmÃ ¦lkspulver. Overstiger det monetÃ ¦re udligningsbelÃ ¸b , der fremkom ­ mer ved denne beregning, det ovenfor fastsatte udlig ­ ningsbelÃ ¸b , anvendes dog sidstnÃ ¦vnte . (') Montants applicables , selon le cas , aux marchandises re ­ levant des sous-positions 21.07 G VI Ã IX du tarif doua ­ nier commun . ( 4) Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res, l'in ­ tÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet :  la teneur rÃ ©elle en poids de lait Ã ©crÃ ©mÃ © en poudre contenu ,  la teneur en lactosÃ ©rum et/ou lactose ajoutÃ ©s ainsi que la teneur en lactose du lactosÃ ©rum ajoutÃ © par 100 kilogrammes de produit fini . ( 2 ) Amounts applicable as appropriate on goods falling un ­ der subheadings 21.07 G VI to IX . ( 2 ) BetrÃ ¤ge, die je nach Fall auf die Waren der Tarifstellen 21.07 G VI bis IX anwendbar sind . Le montant compensatoire est calculÃ © pour la quantitÃ © rÃ ©elle de lait Ã ©crÃ ©mÃ © en poudre contenu dans la mar ­ chandise .( 2 ) Importi applicabili secondo il caso alle merci di cui alle sottovoci da 21.07 G VI a IX . O De bedragen die, naar gelang van het geval , op de pro ­ dukten van onderverdeling 21.07 G VI tot en met IX van toepassing zijn . (') BelÃ ¸b , der finder anvendelse pÃ ¥ varer, der henhÃ ¸rer un ­ der pos . 21.07 G VI til IX . ( 4) At the time of the completion of customs formalities , the party concerned shall be required to state in the declara ­ tion provided for this purpose :  the actual content by weight of skimmed-milk pow ­ der contained in the goods ,  the added whey content and/or lactose content and the lactose content of the added whey, per 100 kg of finished product . The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( l ) Pour les exportations vers les pays tiers et les Ã ©changes intracommunautaires , le montant compensatoire est Ã calculer en fonction des quantitÃ ©s respectives de blÃ © tendre , de sucre et de beurre indiquÃ ©es Ã l'annexe du rÃ ¨ ­ glement (CEE) n" 1060/69 , diminuÃ ©es de 10 % , en se rÃ ©fÃ ©rant aux coefficients indiquÃ ©s Ã la note (4 ) de la par ­ tie 5 «Secteur du lait et des produits laitiers » de la prÃ © ­ sente annexe. (4) Bei der ErfÃ ¼llung der ZollfÃ ¶rmlichkeiten hat der Betref ­ fende in der zu diesem Zweck vorgesehenen ErklÃ ¤rung folgendes anzugeben : No L 262/28 Official Journal of the European Communities 6 . 10 . 80  den tatsÃ ¤chlichen Gewichtsanteil an Magermilchpul ­ ver,  den Gehalt an zugesetzter Molke und/oder Laktose sowie den Laktosegehalt der zugesetzten Molke je 100 kg des Enderzeugnisses . Der Ausgleichsbetrag wird auf die tatsÃ ¤chlich in der Ware enthaltene Menge Magermilchpulver berechnet . O Bedrag voortvloeiende uit toepassing op de onderschei ­ dene in de goederen vervatte hoeveelheden granen of hieruit verkregen produkten , suiker of melk of zuivel ­ produkten, van het compenserende bedrag dat al naar gelang van hun aard op bedoelde landbouwprodukten van toepassing is indien zij in onveranderde vorm wor ­ den verhandeld. (5) Det belÃ ¸b, som fremkommer ved pÃ ¥ de respektive inde ­ holdte mÃ ¦ngder af korn og produkter, hvori korn ind ­ gÃ ¥r, sukker eller mÃ ¦lkeprodukter at anvende de udlig ­ ningsbelÃ ¸b , der gÃ ¦lder for disse produkter som sÃ ¥danne. (4) All'atto dell'espletamento delle formalitÃ doganali , l'in ­ teressato Ã ¨ tenuto ad indicare nella dichiarazione al ­ l'uopo prevista :  il tenore effettivo, in peso, di latte scremato in pol ­ vere contenuto nella merce  il tenore di siero di latte e/o lattosio addizionati , nonchÃ © il tenore di lattosio del siero di latte aggiunto per 100 kg di prodotto finito . L'importo compensativo viene calcolato per il quantita ­ tivo effettivo di latte scremato in polvere contenuto nella merce. (') Ces montants ne s'appliquent pas aux marchandises en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme. (') These amounts shall not apply to goods in immediate packings of a net capacity or 1 kg or less . C) Diese BetrÃ ¤ge gelten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Inhalt von 1 kg oder weni ­ ger. (') Tali importi non si applicano alle merci in imballaggi im ­ mediati di contenuto netto inferiore o uguale a 1 kg . (4) Bij de vervulling van de douaneformaliteiten dient de be ­ langhebbende in de daartoe voorgeschreven verklaring aan te geven :  het werkelijke gehalte in gewichtspercenten aan ma ­ gere-melkpoeder  het gehalte aan toegevoegde wei en/of lactose, als ­ mede het lactosegehalte van de toegevoegde wei (*) Deze bedragen zijn niet van toepassing op produkten in verpakkingen met een netto-inhoud per onmiddellijke verpakking van 1 kg of minder. (6) Disse belÃ ¸b anvendes ikke for varer i pakninger af netto ­ ' vÃ ¦gt 1 kg og derunder.per 100 kg eindprodukt. Het compenserende bedrag wordt berekend op de wer ­ kelijke in het produkt vervatte hoeveelheid magere-melk ­ poeder. (') Pour les marchandises relevant de cette sous-position, le montant compensatoire monÃ ©taire est applicable unique ­ ment en fonction du poids des pÃ ¢tes . O For goods falling within this subheading the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar pro ­ ducts . (4) Ved afslutning af toldformaliteterne skal den pÃ ¥gÃ ¦l ­ dende i den til formÃ ¥let beregnede erklÃ ¦ring angive  vÃ ¦gten af den faktiske mÃ ¦ngde skummetmÃ ¦lkspulver indeholdt i varen ,  indholdet af tilsat valle og/eller lactose samt den til ­ satte valles lactoseindhold , pr. 100 kg fÃ ¦rdigvarer. Det monetÃ ¦re udligningsbelÃ ¸b er beregnet for varens faktiske indhold af skummetmÃ ¦lkspulver. ( 7) Bei Waren dieser Tarifstelle berechnet sich der WÃ ¤h ­ rungsausgleichsbetrag ausschlieÃ lich nach dem Gewicht der Teigwaren . (') Per le merci comprese in questa sottovoce, l'importo compensativo monetario si applica solo in funzione del peso della pasta .(*) Montant rÃ ©sultant de l'application , aux quantitÃ ©s respec ­ tives de cÃ ©rÃ ©ales ou de produits issus de leur transforma ­ tion , de sucre ou de lait ou de produits laitiers , contenus dans la marchandise, du montant compensatoire appli ­ cable , selon leur espÃ ¨ce, auxdits produits agricoles Ã ©changÃ ©s en l'Ã ©tat. (7) Voor produkten die onder deze onderverdeling vallen , wordt het monetaire compenserende bedrag uitsluitend op basis van het gewicht van de deegwaren toegepast. O For varer henhÃ ¸rende under denne position anvendes det monetÃ ¦re udligningsbelÃ ¸b kun i forhold til vÃ ¦gten af makaroni , spaghetti og lignende varer.(*) Amount to be calculated on the basis of the actual quan ­tities of any cereals or products resulting from their pro ­ cessing, sugar, milk or milk products , contained in the goods. Apply to these quantities the compensatory amounts applied when such products are traded as such. ( 5 ) Der Betrag wird errechnet, indem auf die in der Ware enthaltenen Mengen an Getreide oder Getreideverarbei ­ tungserzeugnissen , an Zucker, an Milch oder Milcher ­ zeugnissen die AusgleichsbetrÃ ¤ge angewendet werden , die bei diesen Erzeugnissen als solchen zyr Anwendung kÃ ¤men . (") Si la marchandise contient du lactosÃ ©rum et/ou du lac ­ tose ajoutÃ ©s, aucun montant compensatoire n'est octroyÃ © pour les produits laitiers incorporÃ ©s ; dans ce cas , le mon ­ tant compensatoire est Ã calculer en fonction des quanti ­ tÃ ©s respectives de blÃ © tendre et de sucre indiquÃ ©es Ã l'an ­ nexe du rÃ ¨glement (CEE) n ° 1060/69 diminuÃ ©es de 10 % . Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res :  d'exportation effectuÃ ©es dans un Ã tat membre Ã mon ­ naie valorisÃ ©e,  d'importation effectuÃ ©es dans un Ã tat membre Ã monnaie dÃ ©prÃ ©ciÃ ©e,  cl'exponation effectuÃ ©es dans un Ã tat membre faisant usage de la facultÃ © prÃ ©vue Ã l'article 2 bis du rÃ ¨gle ­ ment (CEE) n ° 974/71 , ( s ) Importo risultante dall'applicazione ai quantitativi rispet ­ tivi di cereali o di prodotti derivati dalla loro trasforma ­ zione, di zucchero o di latte o di prodotti lattiero-caseari contenuti nella merce , dell'importo compensativo appli ­ cabile , secondo la loro specie , ai detti prodotti agricoli scambiati come tali . 6 . 10 . 80 Official Journal of the European Communities No L 262/29 Tuttavia, se debbono essere riscossi gli importi compen ­ sativi , detti importi sono quelli stabiliti . l'intÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet si oui ou non du lactosÃ ©rum et/ou du lactose ont Ã ©tÃ © ajoutÃ ©s au produit . Toutefois , les montants compensatoires qui sont fixÃ ©s s ' appliquent si ces montants doivent Ã ªtre perÃ §us . (*) Indien het produkt toegevoegde wei en/of lactose bevat , wordt voor de in het produkt verwerkte zuivelprodukten geen compenserend bedrag toegekend ; in dat geval moet het compenserende bedrag worden berekend op basis van de in de bijlage bij Verordening (EEG) nr. 1060/69 vermelde respectieve hoeveelheden zachte tarwe en suiker, verminderd met 10 % . Bij de vervulling van de douaneformaliteiten  bij uitvoer, in een Lid-Staat met geapprecieerde valuta,  bij invoer, in een Lid-Staat met gedeprecieerde valuta,  bij uitvoer, in een Lid-Staat die gebruik maakt van de mogelijkheid waarin is voorzien bij artikel 2 bis van Verordening (EEG) nr. 974/71 , moet de belanghebbende in de daartoe voorgeschreven aangifte vermelden of aan het produkt al dan niet wei en/of lactose is toegevoegd . De vastgestelde compenserende bedragen zijn evenwel van toepassing, indien zij moeten worden geheven . (') If the product contains added whey and/or lactose no compensatory amount shall be granted for the milk pro ­ ducts incorporated ; in such cases the compensatory amount is to be calculated on the quantities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 1060/69, less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product. However, if compensatory amounts have to be charged , the amounts fixed shall apply normally . (*) SÃ ¥fremt varen indeholder tilsat valle og/eller lactose, ydes der ikke monetÃ ¦re udligningsbelÃ ¸b for de tilsatte mÃ ¦lkeprodukter ; i sÃ ¥ tilfÃ ¦lde skal det monetÃ ¦re udlig ­ ningsbelÃ ¸b beregnes pÃ ¥ grundlag af de respektive mÃ ¦ng ­ der af blÃ ¸d hvede og sukker, som er angivet i bilaget til forordning (EÃF) nr . 1060/69, formindsket med 10 % . Ved afslutning af  udfÃ ¸rselstoldformaliteterne i en medlemsstat med opskrevet valuta,  indfÃ ¸rselstoldformaliteterne i en medlemsstat med nedskrevet valuta,  udfÃ ¸rselstoldformaliteterne i en medlemsstat, der ud ­ nytter den i artikel 2a i forordning (EÃF) nr. 974/71 omhandlede mulighed , skal det i den dertil foreskrevne erklÃ ¦ring angives, hvor ­ vidt der er tilsat valle og/eller lactose til produktet . De monetÃ ¦re udligningsbelÃ ¸b, der er fastsat , finder dog anvendelse, sÃ ¥fremt de skal opkrÃ ¦ves . (*) Falls die Ware zugesetzte Molke und/oder Milchzucker enthÃ ¤lt, wird fÃ ¼r die beigemischten Milcherzeugnisse kein Ausgleichsbetrag gewÃ ¤hrt . In diesem Fall ist der Ausgleichsbetrag nach den im Anhang zur Verordnung (EWG) Nr. 1060/69 angegebenen Mengen Weichweizen bzw. Zucker abzÃ ¼glich 10 % zu berechnen . Bei der ErfÃ ¼llung  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit stÃ ¤rker bewerteter WÃ ¤hrung,  der EinfÃ ¼hrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit schwÃ ¤cher bewerteter WÃ ¤hrung,  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat, der von der MÃ ¶glichkeit nach Artikel 2a der Verord ­ nung (EWG) Nr. 974/71 Gebrauch macht, hat der Betreffende in der zu diesem Zweck vorgesehe ­ nen ErklÃ ¤rung anzugeben , ob dem Erzeugnis Molke und/oder Lactose zugesetzt worden ist. Jedoch gelten die festgesetzten AusgleichsbetrÃ ¤ge, falls diese BetrÃ ¤ge erhoben werden mÃ ¼ssen . (*) Le premier et le deuxiÃ ¨me alinÃ ©a de la note (*) ne s'appli ­ 3uent pas aux marchandises en emballages immÃ ©diats'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme. (*) The first and second parts of note (') shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (') Der erste und zweite Unterabsatz des Vermerks (*) gel ­ ten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Nettoinhalt von hÃ ¶chstens 1 kg. (*) Il primo e il secondo comma della nota (') non si appli ­ cano alle merci in imballaggi immediati di contenuto netto inferiore o eguale a 1 kg. (') Se la merce contiene siero di latte e/o lattosio aggiunti , per i prodotti lattiero-caseari incorporati non viene con ­ cesso alcun importo compensativo ; in tal caso, l'importo compensativo dev'essere calcolato in funzione dei quanti ­ tativi rispettivamente di frumento tenero e di zucchero indicati nell'allegato del regolamento (CEE) n . 1060/69 diminuito del 10 % . All'atto dell'espletamento delle formalitÃ doganali :  di esportazione, effettuate in uno Stato membro a moneta apprezzata,  d'importazione, effettuate in uno Stato membro a moneta deprezzata ,  di esportazione , effettuate in uno Stato membro che si avvale della facoltÃ prevista dall'articolo 2 bis del regolamento (CEE) n . 974/71 , l'interessato Ã ¨ tenuto ad indicare nella dichiarazione al ­ l'uopo prevista se al prodotto sono stati aggiunti o meno siero di latte e/o lattosio . (') De eerste en tweede alinea van voetnoot (") zijn niet van toepassing op produkten die zich in een onmiddellijke verpakking met een netto-inhoud van niet meer dan 1 kilogram bevinden . C) FÃ ¸rste og andet stykke i bemÃ ¦rkning (") gÃ ¦lder ikke for varer i pakninger af nettovÃ ¦gt pÃ ¥ 1 kg eller derunder. No L 262/30 Official Journal of the European Communities 6 . 0 . 80 ANNEX II Coefficients provided for in Article 4 ( 3 ) of Regulation (EEC) No 1380/75 Products Member States Germany Benelux Ireland Italy UnitedKingdom France  Beef and veal 0-912 0-983 _ 1-010 0-944 _  Milk and milk products 0-902 0-978  1-010 0-944   of Regulation (EEC) No 1059/69 0-912 0-983  1-010 0-944   Pigmeat 0-902 0-981  1-060 0-944   Sugar and isoglucose 0-912 0-983  1-010 0-944   Cereals 0-912 0-983  1-010 0-944   Eggs and poultry and albumins 0-912 0-983  1-010 0-944   Wine 0-902   1-060   6 . 10 . 80 Official Journal of the European Communities No L 262/31 ANNEXE III  ANNEX III  ANHANG III  ALLEGATO III  BIJLAGE III  BILAG III Application de l'article 2 «bis » du rÃ ¨glement (CEE) n ° 974/71 Application of Article 2a of Regulation (EEC) No 974/71 Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 Applicazione dell'articolo 2 bis del regolamento (CEE) n. 974/71 Toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 Anvendelse af artikel 2a i forordning (EÃF) nr. 974/71 Taux de change de la lire italienne et de la livre anglaise [article 11 paragraphe 3 du rÃ ¨glement (CEE) n ° 1380/75] Exchange rate for the lira and the pound sterling (Article 11 (3 ) of Regulation (EEC) No 1380/75) Wechselkurse der Lira und des englischen Pfundes (Artikel 11 Absatz 3 der Verordnung (EWG) Nr. 1380/75) Tasso di cambio della lira e della sterlina inglese (articolo 11 , paragrafo 3, del regolamento (CEE) n. 1380/75 ) Wisselkoersen van de lire en van het Engelse pond (artikel 11 , lid 3, van Verordening (EEG) nr. 1380/75) Valutakurser for lire og det engelske pund (artikel 11 , stk. 3, i forordning (EÃF) nr. 1380/75) 100 Lit (0 Roma + Milano) = 3,38246 FB/Flux 0,656093 Dkr 0,211960 DM 0,491307 FF 0,231199 Fl 0,0562595 £ (Irl) 0,0485582 £ (UK) 1 £ (UK) = 69,4221 FB/Flux 13,3844 Dkr 4,33109 DM 10,0481 FF 4,70504 Fl 1,15173 £ (Irl) 1 £ ( Irl ) = 0,868259 £ (UK) No L 262 / 32 Official Journal of the European Communities 6 . 10 . 80 ANNEX IV The adjustments to be made to the monetary compensatory amounts fixed in advance pursuant to Article 7 ( 1 ) of Regulation (EEC) No 243/78 The monetary compensatory amounts in Annex I to Regulation (EEC) No 2140/79 and fixed in advance from 6 October 1980 shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exports carried out from Germany Pigmeat 0-887744 1 November 1980 Benelux Pigmeat 0-893064 1 November 1980 Italy Pigmeat 0-175507 1 November 1980 NB: Save as otherwise provided in the first subparagraph of Article 6 (2) of Regulation (EEC) No 243 /78 this Annex applies only to certificates for which advance fixing of the monetary compensatory amount was applied for during the period of its validity .